The Court of Errors were equally divided on the question whether this indictment was a valid one, and it was decided by the casting vote of the president, (Tallmadge,) that it was defective; and the judgment of the Supreme Court sustaining it, was reversed.
The Court of Errors held, that where an indictment for a conspiracy does not set forth the object specifically, and show *233that such object is a legal crime; it should particularly set forth the means intended to be used by the conspirators, and show that those means are criminal. Otherwise, the indictment charges no crime or offence of which the law can take notice.
53= The Rev. Stat. of 1830, (vol. 2, p. 691,1st Ed.,) specify in what cases conspiracies are misdemeanors.
See The People v. Eckford, 7 Cow. 535.